Citation Nr: 9916235	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  98-06 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for residuals of cold 
injury, to include frostbite.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
January 1948 to January 1952, and again from October 1952 
until retiring in January 1973.

In December 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts denied the 
veterans claim for service connection for residuals of cold 
injury, to include frostbite.  The veteran timely appealed to 
the Board of Veterans' Appeals (Board).

In March 1999, the veteran submitted additional medical 
evidence directly to the Board accompanied by a signed note 
indicating that he would like for the Board to "please add 
this [evidence] to [his] file."  Although he did not 
expressly waive his right to have this evidence initially 
considered by the RO, followed by the issuance of a 
Supplemental Statement of the Case (SSOC), the fact that he 
submitted the evidence within 90 days after certification of 
his appeal to the Board, and as a direct response to an 
earlier letter from the RO inviting the submission of such 
evidence directly to the Board, suggest that his actual 
intent is for the Board to consider this evidence in the 
first instance, without remanding his claim to the RO for 
this reason.  Therefore, the Board will consider the evidence 
in connection with his current appeal.  See 38 C.F.R. 
§ 20.1304 (1998).


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the issue on appeal has been 
obtained.

2.  There is no persuasive medical evidence that the veteran 
currently has residuals of a cold injury, including 
frostbite.



CONCLUSION OF LAW

The preponderance of the evidence is against the claim for 
service connection for residuals of cold injury, to include 
frostbite.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability due to 
injury or disease incurred or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  

The veteran served on active duty during the Korean Conflict 
where he participated in the Wonsan-Hungnam-Chosin Campaign 
from October 28, 1950 to December 13, 1950.  The VA is aware 
that veterans who served in this campaign were subjected to 
extremely cold weather, and were generally unable to receive 
any treatment at that time, preventing any reflection of such 
in the veteran's service medical records (SMRs).  Therefore, 
pursuant to VA policy, service connection for residuals of 
cold injury may be granted, notwithstanding the absence of 
specific evidence of treatment in service, if such a veteran 
has a disability that is diagnosed as a residual of a cold 
injury, and there are no other circumstances to which the 
disability may be attributed.  Service connection for 
residuals of cold injury would then be established for those 
residuals, if otherwise warranted.

The veteran underwent a VA examination in August 1997 to 
evaluate the merits of his cold injury claim.  He reported 
that he had only recently begun having difficulty holding 
tools while working outdoors, and that his hands were 
frequently sensitive to cold.  He also reported that he 
experienced no loss of skin or excess sweating and that he 
had very little difficulty with his feet, but mentioned some 
sensitivity to cold in them as well.  He indicated that he 
did not complain of this during service.  After conducting a 
full examination of the veteran, the diagnoses were:  
exposure to cold at the Chosin Reservoir in 1950; sensitivity 
to cold of the hands and feet; and no findings of any sequela 
of exposure to cold.

A January 1998 letter from his private physician (Dr. 
McSweeney) indicates that the veteran has been receiving 
treatment for cold sensitivity involving his hands and feet 
since approximately 1993, and that his symptoms date back to 
the exposure in service.  

The medical records that the veteran recently submitted 
directly to the Board (in March 1999) pertain to treatment 
that he received at various times during 1998, primarily for 
low back pain with radiculopathy involving his lower 
extremities.  A magnetic resonance imaging (MRI) study of his 
lumbar spine in August 1998 disclosed evidence of a bulging 
disc at L5-S1 with bilateral L5 spondylolysis and mild 
spondylolisthesis; there was no evidence of a herniated disc 
or significant spinal stenosis or narrowing of the neural 
foramina, although this previously was suspected.

Initially, the Board notes that the statement from Dr. 
McSweeney appears to be sufficient to well ground the claim; 
i.e., to present a plausible claim for service connection for 
residuals of cold injury (at least as regards the hands and 
feet).  See 38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 
1464, 1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
However, the Board finds that such statement does not provide 
a sufficient basis for a grant of service connection for the 
claimed condition.  In this regard, the Board notes that Dr. 
McSweeney did not indicate a course of treatment for the 
"sensitivity" reportedly affecting the hands and feet and, 
more importantly, he did not render an actual diagnosis of 
specific sequelae (i.e., residuals) from the exposure to cold 
weather in service, rather than to just refer to the 
veteran's claimed symptoms.  Furthermore, by his own 
admission, Dr. Sweeney has only treated the veteran for 
approximately five years.  While he notes that the veteran's 
symptoms date back to cold exposure in service, this clearly 
is based upon a history related by the veteran.

On the other hand, while the VA examiner apparently accepted 
both the veteran's account of serving in Chosin, and his 
assertions that he experienced some "sensitivity" to cold 
involving his hands and feet, he specifically noted that 
there were no clinical findings of any sequelae from the 
exposure to the cold weather in service, such as by way of 
loss of skin, neuropathy, hyperhidrosis, or loss of motion in 
the veteran's extremities.  The Board finds such definitive, 
medically-based opinion more persuasive than the vague 
statement of the veteran's physician on the question of 
whether the veteran does, in fact, currently suffer from 
residuals of cold injury during service.  The medical 
evidence most recently associated with the record does 
establish that the veteran current has a back disability; 
however, there is no competent evidence whatsoever indicating 
that such problems are residuals of cold injury, even 
presuming that such injury actually occurred in service.  

Although the veteran may well believe that he currently has 
cold injury residuals as a result of his service in the 
military, he does not have the medical expertise or training 
to give a competent opinion on such issue.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board has considered the applicability of the reasonable 
doubt doctrine under 38 U.S.C.A. § 5107(b); however, as the 
preponderance of the evidence is against the claim for 
service connection for residuals of cold injury, that 
doctrine is not for application in the instant case.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1991).


ORDER

	Service connection for residuals of cold injury, to include 
frostbite, is denied.


___________________________________
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

